Status of Application
1.	Acknowledgment is made of the remarks filed 01/05/2021. No claims are added, canceled, or amended along with the remarks, and claims 1-20 are pending and presented for the examination.  
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. The remarks persuasively show that the instantly claimed method for the preparation of a dental restoration is not taught or suggested by said art because the teachings of Borczuch-Laczka et al are shown to not provide adequate and enabling motivation for a skilled artisan to modify Morinaga et al such that the inventive method forms a dental restoration rather than an information storage substrate. The remarks further show that the melting atmosphere taught by Kuroda is only used in a floating method differing appreciably from the method taught by Morinaga, and thus one also would not have had enabling motivation to use the Kuroda atmosphere for the melting step in said Morinaga method. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-20 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method for the preparation of a dental restoration. Specifically, the prior art fails to teach a method wherein either a glass ceramic having SiO2 main crystalline phase or a glass having nuclei capable of SiO2 crystallization is prepared by melting a starting glass that comprises Ce ions by exposure to reducing conditions, and thereafter shaped by pressing or machining into a product that is a dental restoration.
. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW13 March 2021